It is well established that when a defendant makes a timely application to withdraw a plea of guilty, "the court should, except under special circumstances, either grant the application or else make reasonable inquiry to determine whether the application has merit (see, People v Frederick, 45 NY2d *727520; People v Rodriquez, 90 AD2d 489)” (People v Jenkins, 90 AD2d 854). Only in rare instances will an evidentiary hearing be required (see, People v Tinsley, 35 NY2d 926). In the case at bar, the defendant made a motion at sentencing to withdraw his guilty plea. The sentencing court denied the application without conducting any inquiry whatsoever into the basis of the defendant’s application and proceeded to sentence the defendant in accordance with the plea agreement. We conclude that the court committed error in summarily denying the defendant’s application. Accordingly, we remit the matter to the County Court for a reasonable inquiry into the basis of the defendant’s application and we direct the County Court to report the results thereof to this court with all convenient speed. Mollen, P. J., Brown, Kunzeman, Eiber and Miller, JJ., concur.